Title: To John Adams from Baron Blumenstein, 25 January 1799
From: Blumenstein, Baron
To: Adams, John


				
					Monsieur.
					a Breslau le 25. janvier 1799
				
				J’ai l’honneur de prier votre Excellence de faire parvenir à Monsieur le Président des états unis la lettre cy jointe je l’ai mise sous cachet volánt que j’ose la prier de  fermer après avoir pris connaissance de son contenu. j’espere que votre Excellence voudra bien envisager cette demarche comme l’éffet de l’interet qu’inspirent les habitans des états unis à tout homme fait pour sentir le prix des vertus et du courage, je la prie en même tems d’être persuadé de la considération respectuese avec laquelle / J’ai l’honneur d’être, / de votre Excellence / Le trés humble et trés obeissant Serviteur
				
					Le Baron de Blumenstein Cape au service de S.M. Prussienne.
				
				
			